DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 06/16/2022.  These drawings are acceptable.

Claim Objections
3.	Claim 22 is objected to because of the following informalities:  

Regarding Claim 22
Line 1 recites the language “according to claim 22”. The claim language should be amended to ----according to claim 21—

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Cheng, CN 106523092 A.

Regarding Claim 1
Alano discloses a mixer assembly for a vehicle exhaust system comprising: a mixer shell (34) defining an internal cavity, wherein the mixer shell (34) includes an upstream end (34a, annotated Figure 6 of Alano below) configured to receive exhaust gases and a downstream end (34b, annotated Figure 6 of Alano below); a reactor (28) positioned within the internal cavity, the reactor (28) having a reactor inlet (58) configured to receive injected fluid and a reactor outlet (64) that directs a mixture of exhaust gas and injected fluid into the internal cavity; and an inlet baffle (36) mounted to the upstream end (34a) of the mixer shell (34) (Alano, Figures 2 and 3), wherein the inlet baffle (36) includes at least one opening (32) that directs exhaust gas into at least one exhaust gas inlet (between fins (54) and (56)) to the reactor (28) and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the reactor (28) (Alano, Figure 2), and wherein the inlet baffle (36) includes a crowned portion (C, annotated Figure 6 of Alano below) that curves away from the reactor (28) to provide for an increased open area with the internal cavity between the inlet baffle (36) and the reactor (28) (Alano, Figures 2, 3, and annotated Figure 6 below). 
However, Alano does not disclose that the reactor outlet comprises a plurality of outlet openings. Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng below) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng below) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng below) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last paragraph, annotated Figure 4 of Cheng below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises a plurality of outlet openings as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

    PNG
    media_image1.png
    654
    434
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 6 of Alano

    PNG
    media_image2.png
    495
    555
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 4 of Cheng

Regarding Claim 2
Alano and Cheng teach the system as rejected in Claim 1 above. Alano further discloses that the mixer shell (34) defines a mixer center axis (30), and wherein the at least one opening (32) is positioned on one side of the mixer center axis (30) and the crowned portion (C, annotated Figure 2 of Alano below) is positioned on an opposite side of the mixer center axis (30) (Alano, Annotated Figure 2 below). Cheng further teaches that the plurality of outlet holes (H, annotated Figure 4 of Cheng above) are circumferentially spaced apart from each other about the doser axis (Dx, injection axis, annotated Figure 4 of Cheng above) that is non-parallel to the mixer center axis a (Cheng, annotated Figure 4 of Cheng above).

    PNG
    media_image3.png
    505
    617
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 2 of Alano

	Regarding Claim 3
	Alano and Cheng teach the system as rejected in Claim 1 above. Alano further discloses that the inlet baffle (36) includes a flange (F, annotated Figure of Alano below) formed about a periphery of the inlet baffle (36), the flange (F) comprising an attachment interface to the mixer shell (34), and wherein the crowned portion comprises a curved surface that curves from a base (B, annotated Figure 6 of Alano below) of the flange (F) at one peripheral location on the inlet baffle (36) to the base (B) of the flange (F) at an opposite peripheral location on the inlet baffle (36) (Alano, annotated Figure 6 below). 

    PNG
    media_image4.png
    595
    354
    media_image4.png
    Greyscale

Figure 4: Annotated Figure 6 of Alano

Regarding Claim 4
	Alano and Cheng teach the system as rejected in Claim 1 above. Alano further discloses an embossment (E, annotated Figure 2 of Alano above) formed within a portion of the crowned portion (C, annotated Figure 2 of Alano above), the embossment (E) protruding outwardly and away from an upstream surface of the crowned portion to further increase the open area within the internal cavity between the inlet baffle (36) at the embossment (E) and the reactor (28) (Alano, annotated Figures 2 and 6 above).

	Regarding Claim 5
	Alano and Cheng teach the system as rejected in Claims 1 and 4 above. Alano further discloses that the mixer shell (34) defines a mixer center axis (30), and wherein the embossment (E, annotated Figure 2 of Alano above) comprises a C-shape that is defined by a radially outward edge (Eo, annotated Figure 2 of Alano below) and a radially inward edge (Ei, annotated Figure 2 of Alano below) that are connected by opposing side edges (Es, annotated Figure 2 of Alano below) (Alano, Annotated Figure 6 above and annotated Figure 2 below). 

    PNG
    media_image5.png
    521
    586
    media_image5.png
    Greyscale

Figure 5: Annotated Figure 2 of Alano

	Regarding Claim 14
Alano discloses a mixer assembly for a vehicle exhaust system comprising: a mixer shell (34) having a mixer center axis (30) and defining an internal cavity, wherein the mixer shell (34) includes an upstream end (34a, annotated Figure 6 of Alano above) configured to receive exhaust gases and a downstream end (34b, annotated Figure 6 of Alano above), and wherein the mixer shell (34) includes a doser opening (58) configured to receive a doser (26) that injects fluid along an injection axis (Alano, Figures 2 and 3); a reactor (28) positioned within the internal cavity, the reactor (28) having a reactor inlet (at (58)) configured to receive injected fluid and a reactor outlet (64) that directs a mixture of exhaust gas and injected fluid into the internal cavity; an inlet baffle (36) mounted to the upstream end (34a) of the mixer shell (34) (Alano, Figures 2 and 3), wherein the inlet baffle (36) includes at least one opening (32) that directs exhaust gas into at least one exhaust gas inlet (between fins (54) and (56)) to the reactor (28) and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the reactor (28) (Alano, Figure 2), and wherein the inlet baffle (36) includes a crowned portion (C, annotated Figure 6 of Alano above) that curves away from the reactor (28) to provide for an increased open area with the internal cavity between the inlet baffle (36) and the reactor (28) (Alano, Figures 2, 3, and annotated Figure 6 above); and an outlet baffle (28) mounted to the downstream end (34b) of the mixer shell (34), the outlet baffle (28) including a plurality of mixer outlet openings (114, 116) (Alano, Figures 6 and 7). 
However, Alano does not disclose that the reactor outlet comprises a plurality of outlet openings, wherein the plurality of outlet openings are circumferentially spaced apart from each other about the injection axis. Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng above) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng above) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng above) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, annotated Figure 4 above).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises a plurality of outlet openings, wherein the plurality of outlet openings are circumferentially spaced apart from each other about the injection axis as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

Regarding Claim 21
Alano and Cheng teach the system as rejected in Claim 14 above. Cheng further teaches that the reactor (5, 6) extends along the injection axis (Dx, annotated Figure 4 of Cheng above) from a first end at the reactor inlet to a second end (D, annotated Figure 4 of Cheng above) that comprises a bowl portion (5, wall of mixer body (3)) that includes the plurality of outlet openings (H) (Cheng, Translation, Page 2, Detailed Description, Paragraphs 1-5, annotated Figure 4 above). [The second end (D, annotated Figure 4 above) is in contact wit the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 above).]

Regarding Claim 22
Alano and Cheng teach the system as rejected in Claims 14 and 21 above. Cheng further discloses that the bowl portion (5, wall of mixer body (3)) comprises an end cap (wall of mixer body (3)) that encloses the second end (D) of the reactor (5, 6), the end cap (wall of mixer body (3)) comprising a sold base surface that faces the reactor inlet and is free from openings, and wherein the bowl portion (5, wall of mixer body (3)) further includes a peripheral wall (5) extending about a periphery of the solid base surface and extending toward the reactor inlet, and wherein the plurality of outlet openings (H) are formed in the peripheral wall (5) and are circumferentially spaced apart from each other about the injection axis (Dx) (Cheng, annotated Figure 4 above). 

Regarding Claim 23
Alano and Cheng teach the system as rejected in Claim 1 above. Cheng further teaches that the reactor (5, 6) extends along the injection axis (Dx, annotated Figure 4 of Cheng above) from a first end at the reactor inlet to a second end (D, annotated Figure 4 of Cheng above) that comprises a bowl portion (5, wall of mixer body (3)) that includes the plurality of outlet openings (H) (Cheng, Translation, Page 2, Detailed Description, Paragraphs 1-5, annotated Figure 4 above). [The second end (D, annotated Figure 4 above) is in contact wit the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 above).]

Regarding Claim 24
Alano and Cheng teach the system as rejected in Claims 1 and 23 above. Cheng further discloses that the bowl portion (5, wall of mixer body (3)) comprises an end cap (wall of mixer body (3)) that encloses the second end (D) of the reactor (5, 6), the end cap (wall of mixer body (3)) comprising a sold base surface that faces the reactor inlet and is free from openings, and wherein the bowl portion (5, wall of mixer body (3)) further includes a peripheral wall (5) extending about a periphery of the solid base surface and extending toward the reactor inlet, and wherein the plurality of outlet openings (H) are formed in the peripheral wall (5) and are circumferentially spaced apart from each other about the injection axis (Dx) (Cheng, annotated Figure 4 above). 

6.	Claims 1, 4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solipuram et al., US 10,215,076, in view of Wang et al., US 2020/0032692, and further in view of Cheng, CN 106523092 A.

Regarding Claim 1
Solipuram discloses a mixer assembly for a vehicle exhaust system comprising: a mixer shell (20) defining an internal cavity, wherein the mixer shell (20) includes an upstream end configured to receive exhaust gases and a downstream end (Solipuram, Figure 1); and an inlet baffle (28) mounted to the upstream end of the mixer shell (20) (Solipuram, Figure 1), wherein the inlet baffle (28) includes at least one opening (72, 74, 76, 78) that directs exhaust gas into at least one exhaust gas inlet to a reactant doser (26) and a plurality of bypass openings (80), and wherein the inlet baffle (28) includes a crowned portion (40, 42, 44) that curves away from the reactant doser (26) to provide for an increased open area with the internal cavity between the inlet baffle (28) and the reactant doser (26) (Solipuram, Figure 2). 
However, Solipuram does not disclose a reactor positioned within the internal cavity, the reactor having a reactor inlet configured to receive injected fluid and a reactor outlet that directs a mixture of exhaust gas and injected fluid into the internal cavity. 
Wang teaches a mixer assembly comprising: a mixer shell (1) with an internal cavity; an inlet baffle (2) mounted to an upstream end of the mixer shell (1), wherein the inlet baffle (2) includes at least one opening (21) that directs exhaust gas into at least one exhaust gas inlet (at (51)) to a reactor (5), wherein the reactor (5) is positioned within the internal cavity and comprises a reactor inlet (Ri, annotated Figure 3 of Wang below) configured to receive injected fluid and a reactor outlet (Ro, annotated Figure 3 of Wang below) that directs a mixture of exhaust gas and injected fluid into the internal cavity; wherein the inlet baffle (2) further includes a plurality of bypass openings (25) that direct exhaust gas to bypass entry into the reactor (5) (Wang, [0041], Figures ). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Solipuram to include a reactor positioned within the internal cavity, the reactor having a reactor inlet configured to receive injected fluid and a reactor outlet that directs a mixture of exhaust gas and injected fluid into the internal cavity as is taught by Wang as being well known in the art in order to fully atomize the injected liquid thereby enabling the injected liquid to be sufficiently mixed with the exhaust gas. [By modifying the mixer of Solipuram to include the reactor of Wang, the inlet baffle includes a plurality of bypass openings (80) that direct exhaust gas to bypass entry into the reactor (see Figure 10)]. 
However, Solipuram and Wang do not disclose that the reactor outlet comprises a plurality of outlet openings. Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng above) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng above) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng above) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last paragraph, annotated Figure 4 of Cheng above). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Solipuram/Wang such that the reactor outlet comprises a plurality of outlet openings as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

    PNG
    media_image6.png
    520
    570
    media_image6.png
    Greyscale

Figure 6: Annotated Figure 3 of Wang

Regarding Claim 4
Solipuram, Wang, and Cheng teach the system as rejected in Claim 1 above. Solipuram further discloses an embossment (44) formed within a portion of the crowned portion (40, 42, 44), the embossment (44) protruding outwardly and away from an upstream surface of the crowned portion (40, 42, 44) to further increase the open area within the internal cavity between the inlet baffle (28) at the embossment (44) and the doser (reactor) (Solipuram, Figures 2-5). 

Regarding Claim 6
Solipuram, Wang, and Cheng teach the system as rejected in Claims 1 and 4 above. Solipuram further discloses that at least some of the plurality of bypass openings (80) are formed within the embossment (44) (Solipuram, Figures 2-5). 

Regarding Claim 13
Solipuram, Wang, and Cheng teach the system as rejected in Claims 1, 4, and 6 above. Solipuram further discloses an outlet baffle (30) mounted to the downstream end of the mixer shell (20), the outlet baffle (30) including a plurality of mixer outlet openings (88, 90, 92) (Solipuram, Figures 2 and 6). 

Allowable Subject Matter
7.	Claims 7-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
In the system of claims 7 and 15, the inclusion of:
“the inlet baffle comprises. . . a third portion that includes at least one sensor mount area, and wherein the third portion separates the first and second portions from each other, and wherein the crowned portion is formed within the second portion” was not found.

Response to Arguments
9.	Applicant’s arguments, see page 8, filed 06/16/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 8, filed 06/16/2022, with respect to the Drawing objections have been fully considered and are persuasive.  The Drawing objections have been withdrawn. 
Applicant's arguments, see pages 8-9, filed 06/16/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see page 9, filed 06/16/2022, with respect to the 35 U.S.C. 103 rejection of claims 1, 4, 6, and 13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9, filed 06/16/2022, with respect to new claims 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746